Citation Nr: 1613469	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for iliopsoas bursitis of the right hip.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (Court) in December 2008, which granted a joint motion for remand vacating a March 2008 Board TDIU decision and remanding the appeal for additional development.  The Court had previously vacated an October 2005 Board decision on this issue.  The issue initially arose from a February 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2009, December 2009, August 2010, November 2012, and September 2013.  

A review of the record reveals that a December 2004 Board decision, among other things, denied a rating in excess of 10 percent for iliopsoas bursitis of the right hip and that that determination has become final.  In September 2012, the Board found that the right hip increased rating issue had been raised in a July 2010 written brief and adjudicated in May 2012 rating action.  A statement of the case was subsequently issued and the Veteran perfected his appeal.

In a December 2015 brief the Veteran's representative requested that the Veteran's case be referred for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board notes that this matter is considered to be part of the issues on appeal and will be addressed in this decision.  

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, No. 14-2449 (Dec. 30, 2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

The Board also notes that the Court has held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right hip flexion disability is manifested by X-ray evidence of arthritis with flexion greater than 45 degrees; there is no evidence of extension limited to 5 degrees.

2.  The evidence demonstrates that effective December 22, 2007, the right hip disability was manifested by an additional adduction impairment and inability to cross legs.

3.  The persuasive evidence demonstrates that the assigned ratings for the Veteran's right hip disabilities are adequate and that there is no evidence of any unusual or exceptional circumstances as a result of the service-connected disability that would take this issue outside the norm.

4.  The Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hip iliopsoas bursitis based on limitation of flexion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5252 (2015).

2.  The criteria for a separate 10 percent rating for right hip iliopsoas bursitis based on limitation of adduction, effective from December 22, 2007, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015)

3.  The criteria for referral and consideration of an extraschedular rating for right hip disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in November 2003, December 2004, September 2007, December 2011, and March 2013.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Factual Background

The pertinent evidence of record includes service treatment records noting a hospital discharge diagnosis in April 1967 of right iliopsoas bursitis.  It was noted the Veteran was first treated in January 1967 when he complained of the onset of pain following an evening of dancing.  An April 1967 orthopedic service consultation found the disorder was not disabling and that surgery was not indicated.  An April 1967 separation examination included a diagnosis of right iliopsoas bursitis, not considered disabling.  

On VA examination in July 1999 the Veteran complained of pain about the anterior groin that was worse with any long walking and of some pain rising from a seated to standing position.  He reported having occasional sharp pain about the anterior groin and that he had used a crutch for the past year.  His pain was somewhat alleviated by medication.  The examiner noted he walked with a slight antalgic gait.  Range of motion studies revealed flexion to 90 degrees limited by pain, external rotation to 45 degrees, and internal rotation to 20 to 30 degrees limited by pain.  Reflexes, sensory examination, and straight leg raise testing were normal.  There was no audible popping or snapping about the hip.  X-ray studies revealed some mild superolateral sclerosis and joint space narrowing, but no evidence of femoral head collapse or osteonecrosis.  A diagnosis of chronic right groin pain was provided.  

VA treatment records dated in August 2000 noted the Veteran walked with a Trendelenburg lurch to the right, leaning heavily on a crutch.  There was slightly decreased range of motion, especially to rotation, and pain to all ranges of motion.  It was noted that X-ray studies revealed mild degenerative changes with some cystic degeneration to the femoral head and acetabulum.  The diagnoses included degenerative joint disease to the right hip and possible avascular necrosis.  A September 2000 orthopedic surgery consultation follow up noted a computerized tomography (CT) scan revealed a well-delineated and corticated cystic type of lesion with a subcortical location at the head and neck.  The examiner stated the Veteran may eventually need a hip replacement and that he was believed to be unable to hold any type of gainful employment at that time.  

SSA records include an August 2000 application noting the Veteran's report of right hip problems and a prior work history as a truck driver.  He stated he was no longer able to drive trucks and that his doctor told him he might need surgery soon.  An October 2000 private treatment report included a diagnosis of chronic right hip pain and noted that because of the disorder the Veteran was unable to walk without crutches and would have difficulty walking by himself more than a few steps.  It was noted he was not able to bend frequently, climb stairs, or lift any weight.  An X-ray examination in November 2000 revealed mild degenerative changes to the right hip.  A December 2000 medical examiner found the Veteran could lift about 20 pounds, could lift 10 pounds frequently, could stand and/or walk at least 2 hours in an 8-hour workday, and could sit about 6 hours in an 8-hour workday.  It was also noted that his reported symptoms were disproportionate to the expected severity of the medically determinable impairments, and that the evidence did not support a finding of total disability.  A January 2001 SSA determination found the Veteran was disabled with a primary diagnosis of right hip pain.

VA treatment records include a November 2001 orthopedic service follow up report noting an evaluation found that the Veteran's bone abnormality appeared to be benign, that it was felt that his pain could not be attributed to the lesion, that the etiology of the pain remained obscure, and that surgery was not indicated.  The examiner also noted the Veteran walked without a limp and had good range of motion.  The diagnoses included benign lesion to the right hip, probable fibrous cortical defect, and mild right hip degenerative joint disease.  

On VA examination in August 2002 the Veteran reported that he walked with a limp and was unable to work because of his right hip disorder.  The examiner noted he walked with a slight limp on that right.  Range of motion studies revealed flexion to 90 degrees, extension to 20 degrees, internal rotation to 20 degrees, and external rotation to 35 degrees.  There was mild discomfort in the region of the hip with extremes of all motion.  There was pain and resisted flexion and mild tenderness to palpation, but no warmth or redness.  Hip adduction was to 20 degrees and abduction was to 40 degrees.  The diagnosis was chronic right hip pain consistent with a history of iliopsoas bursitis tendonitis.  

VA treatment records dated in October 2002 noted the Veteran reported he was working a little driving a delivery truck to keep busy.  Subsequent VA psychiatric treatment records noted the Veteran reported having previously worked as an actor in Hollywood and having made a lot of money in that profession.  

A November 2003 VA examination report noted the Veteran complained of constant right hip pain that had worsened over time.  The examiner noted he used crutches to ambulate and limped on the right side.  Range of motion studies revealed flexion to 45 degrees, extension to 10 degrees, adduction to 15 degrees, abduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 10 degrees.  There was pain at the extremes of all motion.  The right lower extremity was neurologically intact.  X-ray studies revealed mild degenerative changes with some peri-articulate osteophytes at the acetabulum and inferior head of the femur.  The examiner's assessment was right hip iliopsoas bursitis with worsening functional loss and constant right hip pain.  

In his October 2007 application for a TDIU the Veteran reported, in essence, that he had not worked in the past five years.  He also reported that he had completed four years of high school education and had completed heavy equipment operator training in March 1969.  

At his VA examination on December 22, 2007, the Veteran reported right hip pain.  He stated he was able to stand for 15 to 30 minutes and walk more than a quarter of a mile but less than one mile.  He reported having right hip pain and stiffness.  The examiner noted he walked with an antalgic gait.  Range of motion studies on flexion revealed he could not cross his legs, but that he could toe-out greater than 15 degrees.  Active flexion was to 90 degrees with pain beginning at 80 degrees and passive flexion was to 110 degrees with pain beginning at 80 degrees.  There was no additional limitation of motion on repetitive use.  Range of motion studies on extension revealed he could not cross his legs and could not toe-out greater than 15 degrees.  Active extension was to 30 degrees with pain beginning at 20 degrees.  There was no additional limitation of motion on repetitive use.  

Range of motion studies on abduction revealed he could not cross his legs and could not toe-out greater than 15 degrees.  Active abduction was to 35 degrees with pain beginning at 20 degrees and passive abduction was to 45 degrees with pain beginning at 30 degrees.  There was no additional limitation of motion on repetitive use.  Range of motion studies on adduction revealed active motion to 15 degrees with pain beginning at 15 degrees and passive motion to 20 degrees with pain beginning at 15 degrees.  There was no additional limitation of motion on repetitive use.  Range of motion studies on internal rotation revealed active motion to 20 degrees with pain beginning at that point and passive motion to 40 degrees with pain beginning at 20 degrees.  There was no additional limitation of motion on repetitive use.  Range of motion studies on external rotation revealed active motion to 40 degrees with pain beginning at 30 degrees and passive motion to 50 degrees with pain beginning at 30 degrees.  There was no additional limitation of motion on repetitive use.  The diagnosis was mild degenerative disease of the right hip.  The effects on daily activities were found to prevent exercise, to be moderate to chores and shopping, and to be mild to recreation, traveling, bathing, dressing, and toileting.  The examiner noted that the Veteran had some pain and limited motion on examination, but that it was not such that it would interfere with his ability to obtain or maintain substantially gainful employment.

A May 2010 VA social and industrial survey examination noted the Veteran reported a history of having difficulty getting around and working because of his hip disorder.  It was further noted he had worked as a heavy equipment operator and semi-truck driver and that his highest paid position had been $133,000 during the years from 1977 to 2000.  He stated he had stopped working due to his hip problems.  The examiner found that the Veteran's hip injury in service did adversely affect his life on a social and industrial level, that he reported having left truck driving jobs due to pain and had difficulty keeping up with the demands of his employment, and that he had gone on disability because he was unable to work.  

On VA examination in November 2010 the Veteran complained of constant burning right hip pain.  He reported a fair response to pain medication.  There was no history of hospitalization or surgery.  His joint symptoms included pain, stiffness, decreased speed of joint motion, and moderate flare-ups of joint disease that occurred weekly and lasted for hours.  No symptoms of deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation were reported.  Flare-ups were precipitated by sitting, standing, walking, and lying down too much.  They were alleviated by pain medication.  It was noted the Veteran reported he was able to stand for 15 to 30 minutes, but that he could not walk more than a few yards.  Physical examination revealed he ambulated with an antalgic gait with no other evidence of abnormal weight bearing.  There was tenderness to the right hip joint along the groin.  There was objective evidence of pain with active motion and it was noted range of motion testing could not be performed due to complaints of pain.  It was noted, however, that he was able to cross his right leg over the left and that he could toe-out more than 15 degrees.  The examiner reported that X-ray studies in December 2007 revealed mild osteoarthritis to the right hip.  

The examiner also noted that the Veteran reported he had previously worked as a truck driver and heavy equipment operator, but that he had been unemployed for 10 to 20 years because of his right hip disorder.  A diagnosis of mild right hip osteoarthritis was provided.  The examiner found that the effects of the disorder on usual daily activities were severe to exercise, sports, and recreation and moderate to chores, shopping, traveling, bathing, dressing, and driving.  There were no effects to feeding, toileting, and grooming.  The examiner further found that the Veteran would be able to perform sedentary employment.  In a May 2012 addendum the examiner noted that December 2007 examination and May 2010 survey reports had been reviewed, but found that the Veteran's hip condition did not preclude sedentary, structured occupation function that accommodates his physical restriction.  It was further noted that based on the objective findings his right hip was mild compared to his subjective complaints.

VA examination in July 2015 included a diagnosis of right ilio psoas bursitis.  It was noted the Veteran complained of right hip pain and stated that he had declined surgery due to his health.  He also stated that his hip sometimes locked up and cramped.  He reported having pain with walking and prolonged standing.  Range of motion studies revealed flexion to 95 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 15 degrees, external rotation to 40 degrees, and internal rotation to 20 degrees.  Adduction was limited such that the Veteran could not cross his legs.  The examiner noted there was evidence of pain on examination causing functional loss and pain on motion involving flexion, extension, abduction, adduction, external rotation, and internal rotation.  There was evidence of pain with weight bearing, crepitus, and tenderness to palpation of the lateral hip.  After three repetitions of motion there was additional loss of function or range of motion due to pain and weakness with flexion to 90 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 15 degrees, external rotation to 40 degrees, and internal rotation to 20 degrees.  It was noted that normal flexion was from 0 to 125 degrees, normal extension was from 0 to 30 degrees, normal abduction was from 0 to 45 degrees, normal adduction was from 0 to 25 degrees, normal rotation was from 0 to 60 degrees, and normal internal rotation was from 0 to 20 degrees.

The examiner also noted that the examination was neither medically consistent nor inconsistent with statements describing functional loss with repetitive use over time and that it could not be stated without resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength testing revealed a reduction in strength with right hip findings of 4/5 to flexion, 3/5 to extension, and 3/5 to abduction.  There was no evidence of muscle atrophy, ankylosis, other pertinent physical findings, scars, or use of assistive devices.  It was noted that X-ray studies revealed right hip arthritis.  The examiner found that the Veteran's ilio psoas bursitis would impact his ability to perform occupational tasks due to pain with walking and prolonged standing.  It was further noted, however, that with consideration of his right hip disability only he would be able to perform sedentary work and mild physical labor that did not require prolonged walking or standing.  

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5251 provides a 10 percent rating where thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).  

Diagnostic Code 5252 provides a 40 percent rating where thigh flexion is limited to 10 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 30 degrees; and 10 percent where limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).  

Diagnostic Code 5253 provides a 20 percent rating where an impairment of the thigh results in limitation of abduction with motion lost beyond 10 degrees; 10 percent with limitation of adduction and cannot cross legs; and 10 percent with limitation of rotation and cannot toe-out more than 15 degrees on the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Based upon the evidence of record, the Board finds that the Veteran's right hip flexion disability is manifested by X-ray evidence of arthritis with flexion greater than 45 degrees.  There is no evidence of extension limited to 5 degrees.  Although the record includes inconsistent and conflicting medical reports concerning the right hip disability symptoms manifest over the course of this appeal and subsequent to the December 2004 final Board decision, the overall evidence demonstrates no credible evidence of any greater limitation of right hip flexion or extension nor identifiable periods of such decreased motion.  Board decisions, unless appealed or reconsidered under applicable VA law, are final and not subject to review.  38 C.F.R. § 20.1100 (2015).  The Board further notes, significantly, that a December 2000 SSA medical report stated that the Veteran's symptoms at that time were disproportionate to the expected severity of the medically determinable impairments.  A November 2001 VA report noted he had a benign lesion to the right hip, probable fibrous cortical defect, but stated that his pain was not attributable to that lesion.  Additionally, the Board finds that the noted inability to test flexion and extension range of motion on VA examination in November 2010 has no probative value as to any limitation of motion in light of the overall evidence of record and the examiner's May 2012 addendum explanation that based on the objective findings his right hip was mild compared to his subjective complaints.

Although an examination in November 2003 revealed right hip flexion limited to 45 degrees, the Board notes that the findings of that examination were considered in the prior final decision in December 2004.  In light of the overall evidence of record as to subsequent flexion findings, the Board finds no reason to obtain an additional medical opinion addressing flexion finding inconsistencies.  The specific November 2003 and November 2010 range of motion reports are found to be inconsistent with the subsequent credible medical evidence of record.  In fact, on examination in July 2015 after three repetitions of motion there was flexion to 90 degrees, extension to 20 degrees, abduction to 30 degrees, adduction to 15 degrees, external rotation to 40 degrees, and internal rotation to 20 degrees.  Those findings are consistent with the December 2007 examination report.  

The Veteran's statements and examination demonstrations as to a more severe right hip flexion or extension impairment are found to be not credible due to bias and inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Therefore, the claim for a rating in excess of 10 percent for a right hip flexion disability must be denied.  

The Board also notes that there is no present evidence of muscle atrophy, ankylosis, or other pertinent physical findings and that VA reports include inconsistent findings as to the Veteran's ability to cross his legs or toe-out greater than 15 degrees.  The Board finds, however, that a December 2007 VA examiner found he could not cross his legs and that a July 2015 examiner found adduction was limited such that the Veteran could not cross his legs.  These findings are shown to have been provided based upon complete and thorough examinations and are found to adequately represent the Veteran's adduction function.  Applying the benefit of the doubt in the Veteran's favor, the Board finds that the December 22, 2007, VA examination raised the issue of entitlement to a rating for a right hip adduction disability and that the impairment was, in essence, confirmed upon VA examination in July 2015.  There is, however, no evidence of a limitation of abduction with motion lost beyond 10 degrees and no indication of any earlier raised claim prior to the final Board decision as to the right hip disability in December 2004.  Therefore, a separate 10 percent rating for a right hip adduction disability effective from December 22, 2007, but no higher or earlier, is warranted.

The Board finds that the preponderance of the evidence is against the assignment of any higher or separate ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ExtraSchedular Rating Referral

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of the specific service-connected disabilities.  As noted in detail above, the Board finds the Veteran's statements and examination demonstrations as to any more severe right hip impairment are not credible due to bias and inconsistency with the other evidence of record.  

The specific medical findings in this case, including the December 2000 SSA medical report that the Veteran's symptoms at that time were disproportionate to the expected severity of the medically determinable impairments and the May 2012 report that the objective findings were mild compared to his subjective complaints, are persuasive as to the manifest degree of right hip disability.  In fact, the most recent VA examination revealed that his iliopsoas bursitis would impact his ability to perform occupational tasks due to pain with walking and prolonged standing, but that with consideration of his right hip disability only he would be able to perform sedentary work and mild physical labor that did not require prolonged walking or standing.  There is no evidence of other related factors such as frequent periods of hospitalization due to the service-connected disabilities.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation Service, under 38 C.F.R. § 3.321, is not warranted.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  The Court has held that TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran contends that he has been unable to work as a result of his service-connected right hip disability.  It is, therefore, asserted that a TDIU is warranted.  The record shows service connection is only established for right hip disability, as discussed in this decision, the Board finds a 10 percent rating is warranted for a right hip flexion disability and a separate 10 percent rating for a right hip adduction disability.  The Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).

As the evidence shows the Veteran is unemployable; however, the Board must consider whether the evidence warrants referral for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  

Based upon the overall evidence of record, the Board finds that the Veteran is not shown to be unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Although a January 2001 SSA determination found the Veteran was disabled with a primary diagnosis of right hip pain, that decision is not controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  It is also significant to note that the SSA records included a December 2000 medical opinion noting that the Veteran's reported symptoms were disproportionate to the expected severity of the medically determinable impairments, and that a subsequent November 2001 VA report noted that a bone abnormality on a CT scan appeared to be benign, that it was felt that his pain could not be attributed to the lesion, and that the etiology of his pain remained obscure.  The SSA determination is found to have been provided based upon a less complete record and is of little probative weight in the present TDIU issue on appeal.  Subsequent VA treatment records also include inconsistent evidence as to the Veteran's work history.  

The Board also notes that the record shows the Veteran has a high school education and work experience as a truck driver, a heavy equipment operator, and a laborer.  Records indicate his duties in service included work as an aircraft mechanic.  He is, however, not shown to have had any significant work since approximately 2000.  Although VA treatment records dated in October 2002 noted he reported he was working a little driving a delivery truck to keep busy and that VA psychiatric treatment records show he reported having previously worked as an actor in Hollywood, the Board finds no further clarification as to these matters is required.  

While the evidence also includes inconsistent or contradictory statements and medical reports as to his occupational impairment due to right hip impairments, the Board finds the overall evidence demonstrates that his right hip disabilities do not render him unable to secure and follow a substantially gainful occupation.  Specifically, VA examination in December 2007 found the Veteran had some pain and limited motion on examination, but that it was not such that it would interfere with his ability to obtain or maintain substantially gainful employment.  A VA examination in November 2010 found he would be able to perform sedentary employment.  A May 2012 VA opinion found his hip condition did not preclude sedentary, structured occupation function that accommodated his physical restriction.  A July 2015 VA examiner also found that his ilio psoas bursitis would impact his ability to perform occupational tasks due to pain with walking and prolonged standing, but that with consideration of his right hip disability only, he would be able to perform sedentary work and mild physical labor that did not require prolonged walking or standing.  

It is additionally significant to note that under VA law the Veteran's age and nonservice-connected disabilities may not be used as a basis for a total disability rating and that the fact that he is unemployed or has difficulty obtaining employment is not enough.  Van Hoose, 4 Vet. App. 361.  With consideration of all of the evidence of record, the Board finds that the December 2007, November 2010, May 2012, and July 2015 VA opinions as to employability are most persuasive.  The Veteran is shown to have, at least, the equivalent of a high school education and to have prior service and work experience that, without considering the effects of his nonservice-connected disabilities, would allow him to obtain gainful sedentary work with mild physical labor that did not require prolonged walking or standing.  Therefore, referral for extraschedular consideration for a TDIU is not warranted and the appeal must be denied.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent for iliopsoas bursitis with right hip flexion disability is denied.

A separate 10 percent rating for iliopsoas bursitis with right hip adduction disability, effective from December 22, 2007, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


